DETAILED ACTION axle
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5, 8 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “a shaft”.  It is not clear if this corresponds to the “rotor shaft” of parent claim 8, or is an additional shaft.
Claim 5 recites “one or more brake shoes”.  It is not clear if these correspond to the pads of parent claim 8, or are different elements.
Claim 8 has been amended to recite “along a directed of the first axis”.  “directed” does not appear to be the correct word.  It is unclear what is meant by the recitation.
Claim 16 recites “The rotor brake system wherein the rotor shaft is a helicopter rotor.” It is not clear how a shaft can be a rotor.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5, 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chory (US# 5855471) in view of Kunzler et al (US# 2014/0262633) or Metayer (US# 2017/0248180)
Regarding claims 8 and 13, Chory discloses a rotor shaft (shaft portion terminating with flange 104) that rotates about a first axis 116, a rotary brake disk 108 mounted to the rotor shaft to rotate therewith; a brake caliper 130 and/or 140 comprising pads 150 movable towards each other along a direction of the first axis to press against the disk during a braking operation.  Chory lacks the disclosure of a dust retainer having a removable drawer.   Kunzler et al and Metayer both disclose similar brake dust collecting devices and further teach dust receptacles having removable drawers (116 or Kunzler et al, 5 of Metayer) integrated into calipers (106/126 of Kunzler et al, 2-3 of Metayer) below brake disks in the gravitational direction (Figure 1 of Metayer, Figure 5 of Kunzler et al).  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to include the dust collection assemblies, as taught by Kunzler et al or Metayer, in the brake of Chory to reduce the impact of brake dust produced by the helicopter on human health ([0002] of Metayer, [003] of Kunzler).  Note the claimed location is taught by the references and also intuitive as gravity causes dust to settle in the lowest parts of the device.
Regarding claim 4, the brake system comprises a caliper body 132/134 and/or 142/144 and a shaft (104, note figure 5 shows a shaft portion of flange 104 fastened to disk 108, or the unillustrated 
 Regarding claim 5, the compression is caused by operation of one or more brake shoes 150 pressing against the brake disk 108.
Regarding claim 16, the rotor shaft is associated with a helicopter rotor.

Response to Arguments
Applicant's arguments filed 08/04/2021 have been fully considered but they are not persuasive.
Regarding the prior rejections, Applicant argues that unit 5 of Metayer is not part of the brake calipers as in the present invention and is instead a complex conduit/shroud structure.  It is not clear why the unit 2-5 of Metayer cannot be considered part of the caliper.  Applicant’s disclosed invention appears to be a shroud like structure as well.  Applicant further argues that the unit 5 is not directly under the brake discs in the gravitational direction.  This is narrower than the claim limitations.  The receptacle 5 of Metayer as at a position lower than the discs in the direction of gravity, as specified by the claims.  Regarding Kunzler, Applicant argues that figure 5 is a cross-sectional view of the arrangements shown in the other figures, but form a top perspective.  This does not appear to be correct.  Note hub aperture 114 shown in figures 2 and 5.   Applicant argues that the structure of Kunzler is not part of the brake calipers as in the present invention.  It is not clear why the unit Kunzler cannot be considered part of the caliper.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY T KING whose telephone number is (571)272-7117. The examiner can normally be reached 10:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571 272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



BTK